

115 HR 4618 IH: To amend the Internal Revenue Code of 1986 to provide for a temporary moratorium on certain taxes affecting purchases of prescription medication.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4618IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Ms. Jenkins of Kansas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a temporary moratorium on certain taxes
			 affecting purchases of prescription medication.
	
		1.Temporary moratorium on tax on over-the-counter medications
 (a)HSAsSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking only if such and all that follows and by inserting  only if—(i)such medicine or drug is a prescribed drug (determined without regard to whether such drug is available without a prescription) or is insulin, or
 (ii)such amount is paid during the period beginning on January 1, 2018, and ending on December 31, 2019..
 (b)Archer MSAsSubparagraph (A) of section 220(d)(2) of the Internal Revenue Code of 1986 is amended by striking only if such and all that follows and by and inserting  only if—(i)such medicine or drug is a prescribed drug (determined without regard to whether such drug is available without a prescription) or is insulin, or
 (ii)such amount is paid during the period beginning on January 1, 2018, and ending on December 31, 2019..
 (c)Health flexible spending arrangements and health reimbursement arrangementsSubsection (f) of section 106 of the Internal Revenue Code of 1986 is amended by striking only if such and all that follows and by and inserting  only if—(1)such medicine or drug is a prescribed drug (determined without regard to whether such drug is available without a prescription) or is insulin, or
 (2)such expense is incurred during the period beginning on January 1, 2018, and ending on December 31, 2019..
			(d)Effective dates
 (1)Distributions from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid after December 31, 2017. (2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred after December 31, 2017.
				